Citation Nr: 1713275	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO. 09-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for a sleep disorder as secondary to a service connected disability.

5. Entitlement to an initial rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served in the Army on active duty from May 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA) in July 2009, November 2009, and July 2015. 

The matter was remanded by the Board in June 2011 for further development of the evidence. In January 2013, the Board denied the Veteran's claims for service connection of back and knee disorders, while remanding the claims for service connection for a psychiatric disorder to include PTSD and a sleep disorder for additional development. Subsequently, in November 2013, the Board denied service connection for an acquired psychiatric disorder to include PTSD and a sleep disorder.

The Veteran appealed the January 2013 and November 2013 Board decisions to the United States Court of Appeals for Veterans Claims (Court) to the extent that his claims were denied. In December 2013 and July 2014, the Court granted Joint Motions for Remand (JMRs) by the Veteran's representative and the VA General Counsel. In December 2014, the Board remanded the issues of entitlement to service connection for a back disorder, a right knee disorder, an acquired psychiatric disorder other than PTSD, and a sleep disorder to include as secondary to a service-connected disability.

In a May 2015 rating decision, the RO granted service connection for PTSD and assigned an initial rating of 50 percent. The Veteran perfected an appeal of the rating.

In September 2015, the Board denied service connection for back and right knee disorders, an acquired psychiatric disorder other than PTSD, and a sleep disorder. Additionally, the Board denied the Veteran's claim for an increased rating in excess of 50 percent for PTSD. 

Subsequently, the Veteran appealed to the Court. In an August 2016 Memorandum Decision, the Court vacated and remanded for adjudication the claims of service connection for a back disorder, a right knee disorder, an acquired psychiatric disorder other than PTSD, and a sleep disorder, as well as the claim for an increased rating in excess of 50 percent for PTSD. As such, the Veteran's claims have returned to the Board for proper adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the Board's September 2015 decision provided an inadequate statement of reasons or bases for relying on a March 2015 VA examination as evidence against his claims of service connection for back and right knee disorders. The Veteran also contends that the Board erred in relying on a March 2015 VA psychiatric examination when it adjudicated his increased rating claim for PTSD and his claim of service connection for an acquired psychiatric disorder other than PTSD. Furthermore, the Veteran argues that the Board failed to provide an adequate statement of reasons or bases when it dismissed evidence submitted by the Veteran to support his claim of service connection for a sleep disorder.

During the March 2015 VA examination, the Veteran reported having developed "twinges" of low back pain while "sliding in and out of helicopters" during service that did not bother him until he started having accidents after service. See March 2015 VA Back Conditions Disability Benefits Questionnaire. The examiner determined that the Veteran's current back condition is due to his multiple back injuries sustained after leaving active duty, and that "[a]ny back trauma he may have suffered entering and exiting helicopters in service would not be expected to manifest itself in this manner." Id. In regard to his right knee, the examiner similarly determined that any right knee trauma the Veteran may have suffered entering and exiting helicopters in service would not be expected to have progressed in the manner documented in his medical record. 

The Veteran underwent a separate VA psychiatric examination in March 2015. The examiner found that the Veteran's depressive disorder was unrelated to his service-connected PTSD; rather, the examiner concluded that it was related mainly to back conditions from prior auto accidents. See March 2015 VA Initial PTSD Disabilities Benefits Questionnaire. However, the examiner also attributed depressed mood and disturbances of motivation and mood to the Veteran's PTSD. Id.

During the pendency of this appeal, the Veteran submitted to the Board a medical article indicating a connection between PTSD and sleep apnea. See Article titled "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome." He also submitted an Internet article entitled "ADVANCE for Sleep" that suggested a similar etiological link. However, in its September 2015 decision, the Board found that the Veteran did not submit any competent evidence which provides a basis for the conclusion that the Veteran's sleep apnea is related to a service connected disability. See also May 2015 Medical Opinion Disability Benefits Questionnaire.

In its Memorandum Decision, the Court found that the rationale given in the March 2015 VA examination failed to consider whether the in-service back trauma experienced by the Veteran increased the likelihood, or severity, of the Veteran's post-service symptoms. See August 2016 Memorandum Decision; 38 C.F.R. § 4.2 (2016); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2004); Tucker v. West, 11 Vet. App. 369, 374 (1998). The Court also found that the examiner did not provide a reasoning or explanation concerning the Veteran's in-service right knee trauma and its effect on his post-service disability. See 38 U.S.C. § 7104(d)(1); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990); Nieves-Rodriguez, supra; Tucker, supra.

Furthermore, the Court determined that the findings of the March 2015 VA psychiatric examination regarding depressive disorder were contradictory. Specifically, the Court found it unclear from the examination whether the severity of the Veteran's depression is adequately recognized and compensated by his PTSD rating. 38 C.F.R. § 4.2; Tucker, supra.

Finally, the Court found that the Board did not sufficiently address the articles submitted by the Veteran or explain the Board's reasons for rejecting them in its denial of the Veteran's claim of service connection for a sleep disorder. See Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

As such, the Court remanded the back and right knee claims for the Board to provide an adequate statement of its reasons or bases for relying on the March 2015 VA examination, or, in the alternative, to obtain a new examination or addendum opinion that contains an explanation of the examiner's medical reasoning. In addition, the Court remanded the Veteran's claims of service connection for an acquired psychiatric disorder other than PTSD and of increased rating in excess of 50 percent for PTSD for the Board to explain its reliance on the March 2015 VA psychiatric examination or to seek clarification of the degree to which the Veteran has service-related depression. Furthermore, the Court remanded the claim for a sleep disorder for the Board to provide an adequate statement of reasons or bases supporting its assessment of the Veteran's evidence, including the submitted medical and Internet articles. Based on the foregoing, the Board finds that further development of the medical evidence is necessary.

The Veteran is hereby notified that it is his responsibility to report for examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2. Following completion of the above, contact the examiner that performed the March 2015 VA examination, if available, and obtain an addendum opinion regarding the etiology of the Veteran's back and right knee disorders. If any opinion cannot be made without an examination, schedule a new examination. The claims folder should be made available to the examiner for review in connection with the addendum opinion, and the examiner should acknowledge such review in the examination report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current back and right knee disorders were caused or aggravated by trauma incurred in service.

The examiner should specifically address whether the trauma the Veteran incurred to the back and right knee while entering and exiting helicopters during service at least as likely as not contributed to or aggravated his current back and right knee disorders. The examiner should discuss whether the in-service trauma increased either the likelihood or severity of the Veteran's current back and right knee disorders.

The examiner should provide a complete rationale for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

3. In addition to the above, schedule the Veteran for a VA psychiatric examination to describe the current nature and severity of his service-connected PTSD and to clarify the degree to which the Veteran's depression is related to his service-connected PTSD. The claims folder should be made available to the examiner for review in connection with the examination, and the examiner should acknowledge such review in the examination report. 

The Board specifically draws the examiner's attention to the following contradictory findings in the March 2015 VA psychiatric examination:

* The Veteran's depressive disorder was unrelated to his service-connected PTSD and related mainly to back conditions from prior auto accidents.
* The Veteran's depressed mood and disturbances of motivation and mood are attributed to his service-connected PTSD.

Specifically, the examiner should address the extent to which the Veteran experiences a separate diagnosis of depression, and the extent to which his symptoms such as depressed mood and disturbances of motivation and mood are attributable solely to his service-connected PTSD. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's separately diagnosed depression, or any other diagnosed acquired psychiatric disorder other than PTSD, was first manifested in service and/or is causally related to event(s) in service. The examiner should also address whether depression or any other acquired psychiatric disorder has been caused or aggravated by any of the Veteran's service-connected disabilities.

The examiner should provide a complete rationale for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

4. Finally, contact the examiner that performed the May 2015 VA examination, if available, and obtain an addendum opinion addressing the medical article and Internet article regarding sleep apnea submitted by the Veteran and associated with the claims folder. The claims folder should be made available to the examiner for review in connection with the addendum opinion, and the examiner should acknowledge such review in the examination report. 

The examiner should provide a new opinion as to whether it is at least as likely as not that the Veteran's sleep disorder has been caused or worsened by his service-connected PTSD. In the context of any negative opinion, the examiner should specifically discuss the articles submitted by the Veteran concerning the possibility of such an etiological relationship. The examiner should provide a complete rationale for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

5. Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

6. Thereafter, the AOJ should readjudicate the Veteran's claims based on the new evidence of record. If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

